DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/30/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 12 is directed to a method of treating, whereas claim 1, examined for prosecution on the merits, is directed to a capsule.
Since the Applicant has received an action on the merits for the originally presented invention (e.g., a capsule), this invention (e.g., a method of treating) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration, as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaguchi et al (US 2013/0259933 A1), in view of Wang et al (US 2005/0154046 A1).
Kamaguchi taught capsules that disintegrated specifically in the large intestine [abstract], generally comprising active agents for the treatment of ulcerative colitis [0032]. The capsule was multi-layered (e.g., reads on a capsule having concentric layers), comprising a layer of hydrogenated oil that protected the innermost drug layer [(e.g., oily substance, protective layer, coating the drug content) [0035], and, as the shell (e.g., outermost layer), chitosan powder dispersed in a mixture of (e.g., a first and a second) natural water-soluble polymers (e.g., a mixture of gelatin, carrageenan, pectin and gellan gum) [abstract, claim 1].
Although Kamaguchi generally taught therapeutic agents for the treatment of ulcerative colitis, Kamaguchi did not specifically teach indigo.
However, Wang taught [abstract] indigo for the treatment of inflammatory-related diseases, including ulcerative colitis [0003-0004, 0033, 0098, examples throughout].
Since Kamaguchi generally taught therapeutic agents for the treatment of ulcerative colitis, it would have been prima facie obvious to one of ordinary skill in the art to include indigo within the teachings of Kamaguchi, as taught by Wang. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select indigo for incorporation into a composition, based on its recognized suitability for its intended use as a therapeutic agent for the treatment of 
Kamaguchi, in view of Wang, reads on claims 1 and 4.
Claim 2 is rendered prima facie obvious because Kamaguchi taught a plasticizer in the capsule shell [0029].
Claim 3 is rendered prima facie obvious because Kamaguchi taught [0015] the chitosan powder derived from animal or plant, and contained in an amount of 1 to 27% by mass, and the second natural water-soluble polymer contained in an amount of 1 to 24% by mass, based on a total weight of the dried capsule shell.
Claim 5 is rendered prima facie obvious because Kamaguchi taught [0030] the shell of the capsule containing an additive, such as an organic acid, inorganic acid, pH adjuster, or a compound having divalent ion or a mixture thereof. The capsule surface was coated with the said additive, or immersed in a solution of the additives.
Claims 6 and 8 are rendered prima facie obvious because Wang taught [0067] the active material (e.g., indigo) in admixture with polyvinylpyrrolidone (e.g., an adherable substance to large intestine epithelia). The motivation to combine Wang with Kamaguchi was previously discussed.
Claim 9 is rendered prima facie obvious because Kamaguchi taught oral administration [abstract, 0040].
Claims 10-11 are rendered prima facie obvious because Wang taught dosage levels (e.g., of the indigo) from about 5 mg to about 250 mg, per kilogram of body weight, per day [0075]. The motivation to combine Wang with Kamaguchi was previously discussed.

The instant claim 11 recites indigo administered in an amount of 0.05 to 20 mg/kg, per adult.
Wang taught dosage levels (e.g., of the indigo) from about 5 mg to about 250 mg per kilogram of body weight per day. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argued that the cited art does not recognize that indigo treats ulcerative colitis when released in the large intestine.
The Examiner responds that the claims are directed to a capsule, rather than a method of treating.

Applicant argued that Kamaguchi does not teach indigo, let alone where it should be delivered.
The Examiner responds that Kamaguchi was not relied upon to teach indigo, as Wang teaches indigo. Furthermore, Kamaguchi taught disintegration of capsules (containing active ingredients) into the large intestine.


The Examiner responds that the teachings of Wang are not excluded by the claims.

Applicant argued that Wang discuses a composition for treating various inflammatory-related diseases, but Wang does not teach delivering indigo to various locations of the body. Applicant argued that Wang does not discuss where indigo should be delivered to treat ulcerative colitis.
The Examiner responds that Wang was not relied upon for drug delivery. This is where Kamaguchi teaches delivery of active agents to the large intestine, in the treatment of ulcerative colitis. Wang was relied upon to teach active agents (indigo [abstract]) for the treatment of inflammatory-related diseases [0001], of which ulcerative colitis was cited [0003, 0005, and 0098].

Applicant argued benefits of the claimed capsule, in significantly alleviating the pathological condition of colitis. Applicant cited the instant Specification [0065], showing that indigo suppressed colitis.
The Examiner disagrees that the Applicant has shown a suppression of colitis, but rather a reduction (see Figure 3). Figures 1-3 showed that indigo treated colitis (in a mouse model), versus sterilized water. However, the Applicant’s showing is not inventive. Treatment of ulcerative colitis, with the administration of indigo, is known in the art. Wang taught indigo for the treatment of ulcerative colitis (see the above Obviousness rejection over Wang).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamaguchi et al (US 2013/0259933 A1), in view of Wang et al (US 2005/0154046 A1) and further in view of WO 2014/097664 A1.
The 35 U.S.C. 103 rejection over Kamaguchi and Wang was previously discussed.
Although Kamaguchi taught delivery to the large intestine, Kamaguchi did not specifically teach an adherable substance to an epithelia of the large intestine that was present on the outer surface of the capsule, as recited in claim 7.
WO 2014/097664 taught [abstract] a colon delivery system (e.g., capsule) that enabled the delivery, and release, of an active agent to the large intestine. A chitosan-containing layer covered the capsule, and an enteric base material containing layer covered the chitosan-containing layer [abstract and claim 1]. It was found that by coating, with an enteric base material-containing layer, a composition that has a chitosan-containing coating, delivery to the large intestine, without losing the active ingredient, can be obtained [page 4/27, 4th paragraph; page 5/27, 2nd paragraph]. Furthermore, the material of the enteric base-containing layer (e.g., carboxymethyl ethyl cellulose and methacrylic acid copolymers) prevented water from entering the capsule [page 12/27, 1st paragraph].
Since Kamaguchi taught chitosan-containing layered  capsules for delivery and release to the large intestine, it would have been prima facie obvious to one of ordinary th paragraph; page 5/27, 2nd paragraph; and, at page 12/27, 1st paragraph].

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argued that claim 7 is patentable over the cited art. 
The Examiner disagrees. Patentable subject matter has not been identified in the present application. No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.